 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                        TACOMA DIVISION
 7
     HALEY J. LAWRENCE,                                  )
 8                                                       ) CIVIL NO. C18-5479 RSM
                    Plaintiff,                           )
 9
                                                         ) ORDER ON EAJA
10                 vs.                                   )
                                                         )
11   COMMISSIONER OF SOCIAL SECURITY,                    )
                                                         )
12                  Defendant                            )
                                                         )
13

14          This matter comes before the Court on the parties’ stipulated motion for attorney’s fees
15   pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
16          The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day period in
17   §2412(d)(1)(B), from the entry of final judgment on January 25, 2019, to file a timely EAJA
18   application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan v. Sullivan, 501 U.S.
19   89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review of the stipulation and the record,
20   the Court determines that Plaintiff is the prevailing party, the government’s position was not
21   substantially justified, and that the itemization of attorney time spent is reasonable. In short, the
22   requirements of § 2412(d)(1)(B) are met.
23          Having thoroughly considered the parties’ briefing and the relevant record, the Court
24   hereby GRANTS the motion and awards Plaintiff $6,048.00 in attorney’s fees, subject to any offset
25

                                                                      David Oliver & Associates
                                                                      2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES- 1                                          Tacoma, WA 98409
                                                                      (253) 472-4357
                                                                      david@sslawyer.org
 1   allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560 U.S. 586, 589 – 590 (2010).

 2   Whether or not the EAJA fees are subject to any offset, payment of this award shall be made via

 3   check sent to Attorney David Oliver’s address: David Oliver & Associates, 2608 South 47th Street,

 4   Suite C, Tacoma, WA 98409.

 5          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is GRANTED;

 6

 7          DATED this 19th day of April 2019.

 8

 9                                               A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                   David Oliver & Associates
                                                                   2608 South 47th Street, Suite C
      ORDER FOR EAJA FEES- 2                                       Tacoma, WA 98409
                                                                   (253) 472-4357
                                                                   david@sslawyer.org
